341 F.2d 303
UNITED STATES of America ex rel. Paul D. O'NEILL, Appellant,v.Alfred T. RUNDLE, Warden, State Correctional Institution, Philadelphia, Pennsylvania.
No. 15018.
United States Court of Appeals Third Circuit.
Argued February 9, 1965.
Decided February 24, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Lewis P. Mitrano, Philadelphia, Pa., for appellant.
Gordon Gelfond, Asst. Dist. Atty., Philadelphia, Pa. (Patrick F. Casey, Asst. Dist. Atty., Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated by Judge Grim in his Opinion reported at 230 F. Supp. 323 (E.D.Pa.1964).